DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to claim 4 in the reply filed 29 April 2022 are acknowledged and accordingly the rejection thereto for the reasons outlined in the last office action mailed 16 December 2021 has been withdrawn as moot.

Response to Arguments
Applicant’s arguments, see first through third paragraphs of the second page of Applicant’s remarks, filed 29 April 2022, with respect to amended claim 1 have been fully considered and are persuasive. Accordingly, the rejection of claim 1 has been withdrawn.
In particular, as remarked by Applicant, none of the cited prior art of record discloses or suggests a temperature retainer that is attached to a part of a flow path that is positioned outside a thermally insulating material such that the temperature retainer is not attached to a part of the flow path inside the thermally insulating material and therefore the rejection thereto has been withdrawn.



Reasons for Allowance
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a thermal conductivity detector for a gas chromatograph comprising a thermal insulator attached to the casing, a flow path comprising a first portion stored in the casing, a second portion positioned outside the thermal insulator, and a temperature retainer attached to the second portion of the flow path such that the temperature retainer is not attached to the first portion stored in the casing, when considered in combination with the other limitations recited in the instant claim.
As to claims 3-6 and 8-21: Each of said claims depends ultimately upon claim 1 and accordingly each is indicated allowable at least by virtue of their respective dependency upon an allowable independent claim.
As to claim 7: The prior art of record does not disclose or render obvious to the skilled artisan a thermal conductivity detector for a gas chromatograph comprising at least one portion including a downstream end of a second portion of the flow path that is provided to be attachable to and detachable from another portion of the flow path, when considered in combination with the other limitations recited in the instant claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/RANDY W GIBSON/Primary Examiner, Art Unit 2856